Citation Nr: 1450343	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a groin injury with sexual dysfunction.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the right femur.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the left distal radius minor.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability, to include a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1974 to July 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has subsequently been transferred to the Los Angeles, California RO.

This case was previously before the Board in January 2013, at which time it was remanded for further development.  The case is now returned for appellate review.

As noted in the Board's previous remand, the Veteran's request for a hearing is considered to be withdrawn, as he did not appear for the hearing scheduled in August 2012, nor did he indicate any good cause for not reporting or request that his hearing be rescheduled.  See 38 C.F.R. § 20.704(d) (2014).

The issues of whether new and material evidence have been received to reopen a service connection claim for residuals of fracture to the right femur, fracture of the left distal radius minor, and a left shoulder disability, to include a fracture of the left clavicle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have any residuals of groin injury including sexual dysfunction that is causally or etiologically related to his military service. 


CONCLUSION OF LAW

The Veteran does not have any residuals of groin injury including sexual dysfunction that is the result of disease or injury incurred in or aggravated during military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice"). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b). 

The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in November 2007.  The notifications included the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), and post-service medical records.  VA has no duty to inform or assist that was unmet.  The record shows the Veteran applied for Social Security Administration (SSA) benefits in 2005.  While there is no record of any decision concerning this application, the Veteran did not assert that he was unable to work as a result of any groin injury or sexual dysfunction, but rather indicated that there were other disabilities that were preventing him from working (i.e., disabilities of the shoulder, leg, hips, right hand, back, arthritis, and bipolar/depression).  Therefore, the Board finds that if the Veteran is in receipt of SSA disability records, they are not pertinent to the matter being decided in this case.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1323 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records.).  Accordingly, although VA is on notice that the Veteran is possibly in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to this claim. 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

While the Veteran has asserted that he injured his groin in service and presently has sexual dysfunction as a result of this injury, as discussed below, there is no evidence that any groin injury or resultant sexual dysfunction was incurred in or aggravated by service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he injured his groin as a result of a jeep accident suffered in 1974 while stationed at Fort Dix.  The service treatment records are negative for any jeep accident, or complaints of treatment for injury to the groin and/or sexual dysfunction.  There is an entry in July 1974 that the Veteran complained of right leg pain from a fracture in a car accident prior to service; but nothing concerning any groin injury or jeep accident in service.

Post-service records also are negative for any treatment for injury to the groin and/ or sexual dysfunction.  The Veteran has been treated for a myriad of health problems over the years but has never complained of or been treated for any residuals of groin injury and/or sexual dysfunction. 

Here, although the evidence shows that the Veteran has asserted that he injured his groin in a jeep accident in service and has sexual dysfunction as a result, the evidence does not show that the Veteran has any residuals of injury to the groin and/or sexual dysfunction that it is related to his military service.  There is absent from the record competent medical evidence indicating any injury to the groin in service or current disability.  

The Board acknowledges the Veteran's belief that he has sexual dysfunction as a result of groin injury in his military service.  A groin injury and sexual dysfunction are capable of lay observation.  However, the Veteran has presented no evidence to support his assertions of injury in service or subsequent disability.  The medical evidence of record is entirely devoid of any mention of this problem.  Therefore, while the Veteran is competent to make the assertions he has made, there is no probative value to his assertions as the absence of medical treatment both in service and after service undermines any credibility to the Veteran's statements.  This is especially so since the Veteran has been seen numerous times for multiple other ailments, but has never mentioned any sexual dysfunction and/or residuals of groin injury.  Moreover, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

For this reason the preponderance of the evidence is against the Veteran's claim and his service connection claim for residuals of groin injury to include sexual dysfunction is denied.  
ORDER

Entitlement to service connection for a groin injury with sexual dysfunction is denied.


REMAND

As for the issues of whether new and material evidence have been received to reopen service connection claims for residuals of fracture to the right femur, fracture of the left distal radius minor, and a left shoulder disability, to include a fracture of the left clavicle, the Board remanded this case so that SSA records could be obtained.  

SSA responded with providing a copy of the Veteran's application for SSA benefits in 2005 but there is no record of any decision being made.  It is not clear if the Veteran is in receipt of SSA benefits or whether the claim was denied.  On his application he indicated that he was not able to work due to disabilities of the shoulder, leg, hips, right hand, and arthritis, among others.  Therefore, if he is in receipt of SSA benefits, the records generated in the SSA decision could be relevant to the Veteran's remaining claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (Relevant records  are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."). 

In addition the Board noted in its previous remand that it wanted the RO to determine whether a December 2005 decision denying the Veteran's claims was the last final decision in this case; and if so, to send the Veteran an updated notice letter noting this information.  The RO responded by reissuing the same information provided in prior notice letters that ignored the December 2005 rating decision.  This must be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether the December 2005 rating decision was the last final rating decision of record denying service connection for residuals of fracture to the right femur, fracture of the left distal radius minor, and a left shoulder disability, to include a fracture of the left clavicle.  If so, reissue another notice letter with regard to the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for fracture of the right femur, fracture of the left distal radius minor (left wrist) and a left shoulder disability, to include a fracture of the left clavicle, pursuant to the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran from the Veteran's 2005 application, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


